           Case 1:14-cv-09126-ALC Document 120 Filed 02/15/19 Page 1 of 8




UNITED STATES DISTRICT ~~URT
SOUTHERN DISTRICT ~F NEW YORK

SE~LJRITIES ANI]E~~HAN~E ~~MMISSIGN,
                     Pla~nt~ff,

          -against-

ANTHONY J. TH~MPS~N,Jr., JAY FUNS,and
ERIC VAN NG-UYEN,
                                                                                        14 ~~v. 91Z6 ~AL~}
                                          Defendants,
          -and

JOHN BABIKIAN and I~ENDALL TH~MPS~N
                      Relief Defendants.

NEW Y~RI~. ~~UNTY DISTRICT ATTORNEY,
                                          Intervenor
----....M,~__-----___..~ww~...-------------..__~....._..----------_.._w..___--------~


   DE~LARATI~N ~F PETER A.PIZ~ANI IN SUPPORT ~F PLANTIFF'S M~TI~N
                 FAR PARTIAL SUMMARY JUDGMENT

          I,Peter A. Pizzar~i, pursuant to 28 U.S.Q. ~ 174 ,do hereby declare as fo~~ows:

          1.         I am emp~ayed by the p~a~nt~ff, United States Securities and Exchange

~ommiss~~n ~"~ommiss~on"~ as an attorney ~n Enforcement Division in the Commission's NeW

York Regional office. I have been admitted by this ~aurt,pia hac nice, to appear as an attorney

far the commission in this ease.

          2.         I submit this declaration, pursuant t~ Rule 5~.1 of the Local ~~v~1 Rules for the

Southern D~str~ct of New York and this court's individual rules, in support of the Commission's

motion for partial summary judgment against defendant Anthony J. Thompson, Jr.

~"Thompson"~ based on his prior conviction ire a related criminal ease ~n the Supreme court of

Nevv York ~n charges based on ~~ndu~t that is the subject of this ~ivi~ injunctive a~ti~n.
        Case 1:14-cv-09126-ALC Document 120 Filed 02/15/19 Page 2 of 8




                                         I.
                           THE PARALLEL CRIMINAL A~TI~N

       3.      In ~r about September 2~14, Thompson and several other ~ndiv~dual~, including

Jay Fung and Eric Van Nguyen, were indicted ~n New York Supreme court, in a case tithed

People of.11~ew ~orl~ ~. Thompson,Indictment No. 3853-2~1412-~R~ ~ ~7 the "criminal

Acton"}. The Indictment, Which ~s attached as Exhibit A,charged Thompson with var~~us

crimes inc~ud~ng ~rim~na~ Possession ~f Stolen Property in the First Degree, a class B felony;

~rimina~ Possession of Staler Property in the Second Degree, a class ~ felony; ~ra.~d Larceny xn

the Second Degree, a class ~ fe~~ny; -rand Larceny in the Third Degree, a class D fe~on~;

brand Larceny ~n the Fourth Degree, a class E fenny; Scheme t~ Defraud ~n the First Degree, a

glass E fe~on~; ar~d multiple vin~at~.ons ofthe Martin Act, the Nevv York state analog to the ant~-

fraud provisions of the federal securities haws, which is a class E felony.


       4.      The Indictment described the basis for the secur~t~es fraud charges as f~~laws:


                      THE ~RANL]JURY ~F THE ~~UNTY ~F NEW
               YORK,by this indictment, accuses the defendants Anthony
               Thompson, Eric Van Nguyen, Jay Fung, Joseph Derva~~,
               Christopher Baiseiro, Hanna Schmieder, Luz Rodriguez, and
               Kenneth ~xsalzda of the crime of SECURITIES FRALJI], zn
               vi~Iation of ~-eneral Business LaW X352-c~5}, committed as
               follows:

                       The defendants Anthony Thompson, Eric Van Nguyen, Jay
               Fung, Joseph Der~a~i, ~hr~st~pher Ba~sezra, Hanna Schmieder,
               Luz Rodriguez, and Ke~.neth ~~sal~da, in the County of New York
               and elsewhere, during the per~~d from on or about April 3, 2~~9 to
               on or about June ~,~~ 1Z, intent~ona~~y engaged in a scheme
               ca~.st~tuting a systematic ango~ng ~~urse of conduct with intent to
               defraud 1 ~ or mire persons and to obta}n property from 1 ~ ar mare
               persons by false and fraudulent pr~tens~s, representations, ar~d
               premises and sa obtained praper~y from one nr mire such persons
               while engaged in inducing and proma~~ng the issuance, distribution,
               exchange, sale, neg~t~atian and purchase of securities, ~o vvit, the
               stock of several companies including Hydrogenet~cs, Inc.(HYGN};
         Case 1:14-cv-09126-ALC Document 120 Filed 02/15/19 Page 3 of 8




               synergy Holdings(~YNH~; Blast App~icatians, Inc.(BLAP}; B1ue
               hem Enterprise, Inc.(BGEM~; Mass Hysteria Entertainment
               ~~mpany, Ins. ~MHYS}; Recycle Tech, Inc. ~RCYT~; Lyric Jeans,
               Inc. ~LY~N}; Smart Holdings, Inc.(SMHS}; and Sunpeaks Ventures
               ~SNP~~.

Ems. A,Ir~d~ctment at 1-~.

        5.      The District Attorney of Neer York County ~"DANY"~ issued a press release

describing the conduct that Was the subject of the Indictment in greater detail:


                        Ac~~rding to the indictment and documents filed in court,
                between Apri12~fl9 and May ~~12, ANTHONY TH~MPS~N,38,
                ERIC VAN N~UYEN,34, and JAY FUNS,4~, acted as a penny
                stock pr~mot~an team that conspired with individuals z~. control ~f
                public companies to "pump-and dump" the companies' stock. The
                promoters c~ntr~lle~ numerous penny stick webs~tes, ~n~luding
                ~xof~VallStreet.cam, PennyP~c.c~m, and MonsterStox.cam, from
                which they sent email blasts promoting the st~~~s to thousands of
                potential investors. With an agreement in pace that the promoters
                would bast emails "pumping" the stock, part~c~pants in the scheme
                allegedly acquired public she~~ companies with available shares
                into Wh~~h they merged newly-created private companies. once
                they obtained control ~fthe pub~~c shell companies, corporate
                insiders are then accused of transferring and issuing m~l~~ons ~f
                free-trading shares to themselves, their associates, friends, and
                family members, in Qrder to contras the supply ~f those shares and
                drive up the price of the stock during the upcoming promotional
                campaign.

                        With mil~~ons of shares in the hands of the defendants and
                other participants, TH~MPS~N,VAN N~UYEN and FUND
                coordinated with c~rp~rate insiders to issue press releases as part
                oftheir pr~mot~~nal campaigns. Potential investors received false
                and misleading emai~s encouraging them to purchase shares xn the
                companies. As demand far t~.e stork rise and drove up the market
                price, the defendants and other partxc~pants are charged with
                ~~c~uidat~ng, or "dumping," their own shares, while ~~asing to em.a~~
                promotional materials. As a resu~~, the price ofthe stock abruptly
                plummeted, leaving pubic investors with nearby wor~h~ess stock.

                       Through their scheme, the defendants are charged with
                ~nduc~ng thousands of ~nve~t~rs to purchase appro~~mate~y $29~
                million worth of se~ur~ties in numerous public companies,
                including Hydrogenetics, Inc. ~HY~-N}; synergy Holdings, Inc.
        Case 1:14-cv-09126-ALC Document 120 Filed 02/15/19 Page 4 of 8




              (XYNH}; Blast Applications, Inc.(BLAP}; Blue Gem Enterprise,
              Inc.(BGEM); Mass Hysteria Entertainment Company, Inc.
              (MHYS); Recycle Tech, Inc.(RCPT); Lyric Jeans, Inc. ~LYJN);
               Smart Holdings, Inc.(SMHS); and Sunpeaks Ventures(SNPK}.

A copy of the Press Release is attached as Exhibit B.

       6.      In the Second Count of the Indictment, Thompson was charged with the crime of

scheme to defraud in the first degree in violation of Penal Law § Z 90.65(1)(a}, described as

follows in the Indictment:

               The defendants Anthony Thompson,... in the County of NeW
               York and elsewhere, during the period from on or about Apri13,
               2009 to on or about June 1, 2012, engaged in a scheme constituting
               a systematic ongoing course of conduct with intent to defraud 10
               or more persons and to obtain property from 10 or more persons by
               false and fraudulent pretenses, representations and promises, and
               so obtained property from one or more such persons.

Ex. A,Indictment at 2.

       7.      Count Twelve ofthe Indictment charged Thompson with securities fraud in

violation of General Business Law §352-c(5}, with respect to a scheme involving Blue Gem

Enterprise, Inc. which ~s described in the Indictment as follows:

               The defendants Anthony Thompson,... in the County of New
               York and elsewhere, during the period from on or about July 1,
               2~~9 to on or about February 28, 2010, intentionally engaged in a
               scheme constituting a systematic ongoing course of conduct With
               intent to defraud 10 or more persons and to obtain property from
               ~0 or more persons by false and fraudulent pretenses,
               representations, and promises and so obtained property from one or
               more such persons while engaged in inducing and promoting the
               issuance, distribution, exchange, sale, negotiation and purchase of
               securities, to wit, the stock of Blue Gem Enterprise, Inc.(BGEM}.

Ex. A,Indictment at $-9.

        S.     an or about September 2017, Thompson entered into a plea agreement in the

Criminal Action pursuant to which he agreed to plead guilty to counts two (Scheme to Defraud
         Case 1:14-cv-09126-ALC Document 120 Filed 02/15/19 Page 5 of 8




in the First Degree}, twelve Securities fraud with respect to the Blue hem Promotion} and 45 of

the Indictment (Secur~tzes fraud With respect to the promotion of Recycle Tech stock}. The Plea

Agreement dated September 27,Z~17is attached as Exh~b~t C.

       9.       ~n September ~7, ~~ ~ 7, Thompson made the fo~loWin.g allocution in Nevi York

Supreme ~~urt ~n connection with his gu~~ty plea:

                I~ur~ng the period from Apr~~ 2~~9 and cont~nu~ng through 2~ ~ 2 I
                participated in Transactions with Kevin Sethgy (sic phonetic
                spell~ngs~ that he and others related to Stock and Recycle Tech and
                Blue Clem Enterprises. Specifically, I agreed t~ conduct
                prom~tiona~ complaints ~sic~ relating to stock of those companies
                and I engaged in newsletter promotions that resulted ~n ~n~reases in
                volume of trading and the prise of those sticks and did this as part
                of the scheme intended to defraud ten or mire inv~st~rs, and I
                participated ~n transact~~ns in order to obtain property and did
                obtain property as a result ofthose transactions.

A copy of the transcript of the plea hearing is attached as exhibit D.

        1 ~.    During his plea hearing, Thompson was asked,"Are you pleading guilty, sir,

because you are ~r~ fact guilty?" Thompson responded "Yes, Your Honor." Ex. D,Plea Tr. 3:2~-

2~.

        11.     C]n January 4, 20~ 9, Thompson Was sentenced an alb three of the counts

referenced above, and given a one year term of imprisonment. A copy of the January 4, 2~19

Sentencing Transcript is attached as Exhibit E.

                                                II.

               THE ~~MMISSI~N'S PARALLEL CHARGES IN THIS ACTIN

        1~.     ~n November 17, ~~14, the ~~mmission f~~ed the complaint initiating this action

(thy ~`Compla~nt"}. A copy of the complaint is attached as Exh~bxt F. The ~omp~a~nt charged

Thompson and others with v~a~atzng the secur~t~es Taws based on ~~nduct that was also included

 ~n the ~r~mznal Action, namely, fraudulent schemes inva~v~ng the pr~moti~n of the stocks of
         Case 1:14-cv-09126-ALC Document 120 Filed 02/15/19 Page 6 of 8




 Blast Applications Inc. ~"Blast}, Smart Holdings, Inc.("Smart Holdings"}, Blue Gem Enterprise,

Inc.("Blue Gem"), Lyric Jeans, Inc.("Lyric"), and Mass Hysteria Entertainment Company, Inc.

("Mass Hysteria"). The Complaint alleges, in part:

                This case involves five "pump-and-dump" schemes orchestrated
                by the Defendants to create demand for five penny stocks between
                November 209 and September 2~10, generating at least $10
                million in iI1-gotten gains for the Defendants and the Relief
                Defendants. Specifically, Thompson, Fung and Van Nguyen
                conducted campaigns to inflate the prices of penny stock issued by
                Blast Applications Inc.("Blast), Smart Holdings, Inc.("Smart
                Holdings"), Blue Gem Enterprise, Inc.("Blue Gem"), Lyric Jeans,
                Ins.("Lyric"}, and Mass Hysteria Entertainment Company, Inc.
               ("Mass Hysteria").

        The Defendants' campaigns involved a series of misleading electronic marketing
 newsletters distributed by entities they controlled. The details of the five pump and dump
 schemes differed, but each involved the same general structure

        a.      Defendants(or entities they controlled) acquired a significant amount, or the
 majority, of the publicly traded shares of each company;

       b.      Defendants sent misleading newsletters to prospective investors touting the
 companies and creating demand for the stocks, thereby pumping up the share prices;

        c.      Defendants sold their own shares at the artificially high price their promotion had
 created, thereby depressing the stocks' prices as they dumped their shares into the market; and

         d.     Defendants left unwitting investors with losses when the share prices dropped to
 their pre-promotion levels.

 Ex. F, Complaint, ~¶ 1 and 2.

        13.     On December 11, 2017, Thompson filed an answer. A copy of Thompson's

 answer ("Ansv~er") is attached as Exhibit G. In his answer, Thompson admitted ~explic~tly or

 by virtue of rules of pleading) that he was the managing director of and had ultimate authority

 over OTC Solutions LLC("ETC Solutions") anow-defunct entity based in Bethesda, Maryland,

 that ~T~ Solutions distributed electronic penny stock promotion newsletters, including

 Explic~tPicks.com, PremierPennyStocks.com, ExplicitPennyPicks.com,
        Case 1:14-cv-09126-ALC Document 120 Filed 02/15/19 Page 7 of 8




FreeInvestmentReport.com, FreePennyAlerts.com and OxofWallStreet.com, and that Thompson

controlled a company called Microcapster, Inc.("Microcapster"). Ex. F, Complaint ~ 9; Ex. G,

Answer ~ 9.

       14.    The Complaint alleges that Thompson distributed one or more of the newsletters

identified above to promote the stocks of Blast, Biue Gem,Lyric Jeans, Smart Holdings, and

Mass Hysteria during a time period that falls within the scope of the Criminal Action. Ex. F,

Complaint ¶~ 1-2.

       15.    Copies of five newsletters from entities controlled ~y Thompson in connection

with the Blast promotion are attached as Exhibit H.

       16.    Copies of thirty-twa newsletters from entities controlled by Thompson in

connection with the Blue Gem promotion are attached as Exhibit I.

       17.     Copies of five newsletters from entities controlled by Thompson in connection

with the Lyric Jeans promotion are attached as Exhibit J.

       1 S.    Copies often newsletters from entities controlled by Thompson in connection

with the Smart Holdings promotion are attached as Exhibit K.
        Case 1:14-cv-09126-ALC Document 120 Filed 02/15/19 Page 8 of 8




       19.     copies of two newsletters from entities cantra~l~d by Thompson in ~onnectio~.

v~~th the 2~ 1 ~ promat~on of Mass Hysteria are attached as Exhibit L. These newsletters are

somewhat dissxmz~ar in format t~ the other newsletters referenced above. The Commission staff

obta~n~d copies ofthese news~etter~ during its investigation and xn d~s~overy in this action.


       I declare under penalty of perjury that the foregoing is true and correct.

Executed on February 15, X419




                                                     Peter A. P~zzani
